 Case 1:17-cv-01124-CFC Document 56 Filed 07/30/21 Page 1 of 9 PageID #: 612




               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF DELAWARE

DANIEL L. TABB, JR.,                )
                                    )
           Plaintiff,               )
                                    )
     v.                             )    Civ. No. 17-1124-CFC
                                    )
OCWEN LOAN SERVICING,               )
LLC,                                )
                                    )
           Defendant.               )


OCWEN LOAN SERVICING,               )
LLC,                                )
                                    )
           Counter Claimant,        )
                                    )
     V.                             )
                                    )
DANIEL L. TABB, JR.,                )
                                    )
           Counter Defendant.       )


OCWEN LOAN SERVICING,               )
LLC,                                )
                                    )
           Third Party Plaintiff,   )
                                    )
     v.                             )
                                )
DANA L. TABB, et al.,           )
                                )
         Third Party Defendants.)
 Case 1:17-cv-01124-CFC Document 56 Filed 07/30/21 Page 2 of 9 PageID #: 613




JWL REALTY, LLC,                   )
                                   )
           Cross Claimant,         )
                                   )
           v.                      )
                                   )
DANA L. TABB,                      )
                                   )
           Cross Defendant.        )




Daniel L. Tabb, Middletown, Delaware, Prose Plaintiff/Counter Defendant.

Craig N. Haring, Esquire, and David A. Dorey, Esquire, Blank Rome LLP,
Wilmington, Delaware. Counsel for Defendant/Counter Claimant/Third Party
Plaintiff/Counter Defendant Ocwen Loan Servicing, LLC.

Dana L. Tabb, Middletown, Delaware, Pro se Third Party Defendant/Cross
Defendant.

Seth Lewis Thompson, Esquire, Parkowski, Guerke & Swayze, P.A. Counsel
for Third Party Defendant/Cross Claimant/Counter Claimant JWF Realty, LLC.



                       MEMORANDUM OPINION




July 30, 2021
Wilmington, Delaware

                                       11
 Case 1:17-cv-01124-CFC Document 56 Filed 07/30/21 Page 3 of 9 PageID #: 614




Cf;/;O~Y~udge:

      Plaintiff Daniel L. Tabb, Jr., who appears pro se, filed this action on

August 11, 2017, alleging violations of the Fair Debt Collection Practices Act

("FDCPA"), 15 U.S.C. §§ 1692, et seq.       (D.I. 1)   Counterclaims, third party

claims, and cross claims have been filed.    (D.I. 30, 35, 42)   Currently pending

are motions for extension of time filed by Dana L. Tabb and Plaintiff and

motions to dismiss filed by Mrs. Tabb that are opposed by Ocwen Loan

Servicing, LLC and JWL Realty, Inc.      (D.I. 38, 44, 46, 50)

I.    BACKGROUND

      The case proceeds on two counts of Plaintiffs five-count Complaint that

raise claims under the FDCPA and allege that Ocwen made "false and

misleading representations" in communications sent to Plaintiff regarding his

mortgage loan for property located in Middletown, Delaware.        (See D.I. 32,

33)   On September 23, 2020, Ocwen filed a Counterclaim against Plaintiff and

a Third Party Complaint against Third Party Defendants Mrs. Tabb and JWL

Realty, LLC.   (D.I. 34, 35)   With respect to Mrs. Tabb, the Third Party

Complaint alleges that she defrauded Ocwen by preparing and recording a

fraudulent satisfaction of mortgage with Plaintiff and then selling the property

to JWL Realty despite a note and mortgage for which Ocwen had acquired the
 Case 1:17-cv-01124-CFC Document 56 Filed 07/30/21 Page 4 of 9 PageID #: 615




loan servicing rights and was the servicing agent.     On November 20, 2020,

JWL Realty filed a Cross Claim against Mrs. Tabb and a Counterclaim against

Ocwen and Plaintiff for unjust enrichment, breach of warranty deed, and fraud.

(D.I. 42)

      Mrs. Tabb filed a motion to dismiss Ocwen's Third Party Complaint and

a motion to dismiss JWL Realty's cross claim, both for lack of personal

jurisdiction.   The motions are opposed.      (D.1. 38, 50)   In addition, Mrs. Tabb

filed a motion for an extension of time to file a reply brief, and Plaintiff filed a

motion for an extension of time to file an answer to the Third Party Complaint.

(D.I. 44, 46)

II.   EXTENSIONS OF TIME

      Mrs. Tabb's motion for an extension of time to file a reply brief to

Ocwen's opposition to Mrs. Tabb's motion to dismiss will be granted.         (D.I.

44)   The Court will consider her reply brief filed on December 4, 2020.        (See

D.I. 45)

      Plaintiffs motion for an extension of time to answer Ocwen's

Counterclaim will be granted and the answer attached as Exhibit A to Docket

Item 47 will be docketed.    (D.I. 46, D.I. 47-1)


                                          2
 Case 1:17-cv-01124-CFC Document 56 Filed 07/30/21 Page 5 of 9 PageID #: 616




III.   MOTION TO DISMISS

       Mrs. Tabb proceeds pro se and moves to dismiss the Third Party

Complaint and Crossclaim filed against her for lack of personal jurisdiction,

presumably pursuant to Fed. R. Civ. P. 12(b)(2).

       A.    Legal Standards

       Pursuant to Rule l 2(b)(2), a party may move to dismiss a case based on

the court's lack of personal jurisdiction over that party. When a party moves to

dismiss for lack of personal jurisdiction, the non-moving party bears the burden

of showing the basis for jurisdiction. See, e.g., Power Integrations, Inc. v. BCD

Semiconductor Corp., 547 F. Supp. 2d 365, 369 (D. Del. 2008). Ifno

evidentiary hearing has been held, a plaintiff"need only establish a prima facie

case of personal jurisdiction." O'Connor v. Sandy Lane Hotel Co., 496 F.3d

312, 316 (3d Cir. 2007). A plaintiff"presents a prima facie case for the

exercise of personal jurisdiction by establishing with reasonable particularity

sufficient contacts between the defendant and the forum state." Mellon Bank

(E) PSFS, Nat'/ Ass'n v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992) (internal

quotation marks and citation omitted). "When reviewing a motion to dismiss

pursuant to Rule 12(b)(2), a court must accept as true all allegations of

jurisdictional fact made by the [nonmoving party] and resolve all factual
                                        3
 Case 1:17-cv-01124-CFC Document 56 Filed 07/30/21 Page 6 of 9 PageID #: 617




disputes in the [nonmoving party's] favor." Monsanto Co. v. Syngenta Seeds,

Inc., 443 F. Supp. 2d 636, 642 (D. Del. 2006).

       B.    Discussion

       Mrs. Tabb's two motions to dismiss are substantiv~ly identical with the

exception of additional language in a sentence in Paragraph 2.        (Compare D.I.

38 to D.I. 50 at ,r 2 ("as I have no known contract, implied or express, with the

state government, or the federal government.")      She seeks dismissal on the

grounds that the Court has no jurisdiction over her or her assets "owing to [her]

standing and status as an enrolled tribal member."     (D.I. 38, 50 at 2)      Mrs.

Tabb cites to a number of statutes, posits that State Courts have no jurisdiction

over Indians or Indian Affairs, and states that, " [o]wing to the strictures

appropriately entrenched in constitutional and federal Indian law, any and all

non-tribal or other secular jurisdictional authorities will have to contact .. [the]

Clerk of the Secamtektek Tribe ... Detroit, Michigan in Indian Country USA."

(Id. at 3)

       Ocwen and JWL oppose the motions on the grounds that:          (1) Mrs. Tabb

is subject to the personal jurisdiction of this Court; (2) her motion is not based

on any facts relevant to this case; (3) the tribe referenced by Mrs. Tabb is not


                                          4
 Case 1:17-cv-01124-CFC Document 56 Filed 07/30/21 Page 7 of 9 PageID #: 618




recognized by the federal government; and (4) she cannot invoke an American

Indian Tribe's sovereign immunity.     (D.I. 39, 51)

      Upon review of the pleadings, there is no question that they contain

sufficient allegations establishing this Court's personal jurisdiction. As

alleged, Mrs. Tabb is a resident of Delaware, the property in question is located

in Delaware, and all the acts referred to took place in Delaware. (D.I. 35)

Mrs. Tabb does not dispute these facts. In addition, while Mrs. Tabb seems to

imply that she is a member of the Sec Am Tek Tribe, nowhere in her motions

does she explicitly identify her purported tribe. In light of the foregoing, the

Court finds there ex~sts a prima facie basis for personal jurisdiction.

      In addition, the motions fail on their merits. Mrs. Tabb provides a list of

statutes and cases, but she does not explain and I do not see how the cited

authorities apply to the facts of this case. (See D.I. 38, 50 at 2-3) Nor do her

motions indicate that the property in question lies in Indian Country.

      Indian tribes have long been recognized as "distinct, independent political

communities, qualified to exercise many of the powers and prerogatives of self-

government." Plains Commerce Bank v. Long Family Land and Cattle Co.,

554 U.S. 316, 327 (2008) (internal citations and quotations omitted). The

"sovereignty that the Indian tribes retain is of a unique and limited character,"

                                         5
 Case 1:17-cv-01124-CFC Document 56 Filed 07/30/21 Page 8 of 9 PageID #: 619




however, centering "on the land held by the tribe and on tribal members within

the reservation." Id. (internal citations omitted). "Tribes retain sovereign

interest in activities that occur on land owned and controlled by the tribe."

Nevada v. Hicks, 533 U.S. 353,392 (O'Connor, J., concurring). Notably suits

against Indian tribes are barred by sovereign immunity absent a clear waiver by

the tribe or Congressional abrogation. Santa Clara Pueblo v. Martinez, 436

U.S. 49, 58 (1978) (emphasis added). Tribal members who are named in

lawsuits in their individual capacity are not entitled to tribal sovereign

immunity. See e.g., Lewis v. Clarke, _U.S._, 137 S.Ct. 1285, 1290 (2018)

(sovereign tribal immunity is not implicated when suit is brought against

defendants in their individual capacities).

      In the instant case, Mrs. Tabb's alleged status as an "enrolled tribal

member" does not divest this Court of jurisdiction. The claims are raised

against her in her individual capacity and not against a tribal sovereign entity.

Accordingly, Mrs. Tabb cannot invoke the tribe's sovereign immunity as a

defense to the claims raised against her. Her motions to dismiss will therefore

be denied.




                                         6
 Case 1:17-cv-01124-CFC Document 56 Filed 07/30/21 Page 9 of 9 PageID #: 620




IV.   CONCLUSION

      For the reasons discussed above, the Court will:   (1) grant Dana L.

Tabb's motion for an extension of time to file a reply brief to Ocwen's

opposition to Dana L. Tabb's motion to dismiss (D.I. 44); (2) grant Daniel L.

Tabb's motion for an extension of time to answer Ocwen's Counterclaim (D.I.

46); and deny Dana L. Tabb's motions to dismiss (D.I. 38, 50).

      An appropriate order will be entered.




                                       7
